Appeal from a judgment of the Ontario County Court (Frederic T. Henry, Jr., J.), rendered December 12, 2001. The judgment convicted defendant, upon a jury verdict, of felony driving while intoxicated and driving while ability impaired.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment convicting him after a jury trial of, inter alia, driving while intoxicated (Vehicle and Traffic Law § 1192 [2]; § 1193 [1] [c] [ii]). Defendant failed to preserve for our review his contention that he was denied a fair trial because County Court sustained certain objections made by the prosecutor during cross-examination of a witness for the prosecution (see CPL 470.05 [2]; People v George, 67 NY2d 817, 818-819 [1986]). In any event, defendant’s contention is without merit. Present—Pine, J.P., Scudder, Kehoe, Smith and Lawton, JJ.